Citation Nr: 1046389	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee, status post 
arthroscopic partial medial meniscectomy.  

2.  Entitlement to a disability rating in excess of 40 percent 
for severe degenerative arthritis of the right knee with lateral 
and medial meniscus fragmentation, questionable ACL rupture, and 
avascular necrosis of weight bearing surface of the lateral 
tibial plateau.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from July 2001 and June 2005 rating decisions of the 
Roanoke, Virginia Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran perfected a timely substantive appeal in October 2002 
on the issue of a disability rating in excess of 20 percent for 
severe degenerative arthritis of the right knee with lateral and 
medial meniscus fragmentation, questionable ACL rupture, and 
avascular necrosis of weight bearing surface of the lateral 
tibial plateau.  By a February 2003 rating decision, his right 
knee disability was increased to 30 percent, effective May 31, 
2001.  In an August 2004 rating decision, the Veteran's right 
knee disability was awarded a 40 percent disability rating, 
effective May 31, 2001, and he was provided a supplemental 
statement of the case (SSOC) with respect to this issue in August 
2004.  Since that time, no further action has been taken on this 
appeal and it remains in appellate status, the Board has 
jurisdiction over this matter.  

Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted 
without a waiver must be referred to the RO.  38 C.F.R. § 
20.1304(c) specifically states that "[e]vidence is not pertinent 
it if does not relate to or have a bearing on the appellate issue 
or issues."  The Veteran was last issued a SSOC with respect to 
his right knee in August 2004.  Since that time, additional 
evidence has been received in the record addressing treatment for 
the right knee with no subsequent re-adjudication.  In addition, 
the last SSOC for the Veteran's left knee was issued in March 
2009, after which the Veteran submitted additional private and VA 
medical records related to treatment of the left knee and some 
treatment of the right knee.  In this case, the Board finds that 
this additional evidence is, overall, not cumulative or redundant 
of the previous evidence of record and is pertinent to the claims 
on appeal and thus, it would be prejudicial for the Board to 
address this evidence without a waiver.  See id.  However, rather 
than sending the Veteran a letter requesting a waiver of the 
additional evidence and for the reasons discussed below, the 
Board finds that a remand is warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for a 
disability rating in excess of 10 percent for degenerative joint 
disease of the left knee, status post arthroscopic partial medial 
meniscectomy and a disability rating in excess of 40 percent for 
severe degenerative arthritis of the right knee with lateral and 
medial meniscus fragmentation, questionable ACL rupture, and 
avascular necrosis of weight bearing surface of the lateral 
tibial plateau.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159 (2010).  In this respect, the Board finds that 
this case must be remanded for a VA examination to determine the 
current severity of his left and right knee disabilities on 
appeal.

The Veteran was last afforded a VA examination of the right knee 
in December 2002, in which he was evaluated to walk with a gait 
with a limp in the right leg and pain in the right knee.  His 
right knee was productive of negative strait leg raise, 
deformity, swelling, no tenderness, no laxity and crepitus.  
Range of motion revealed extension to 12 degrees actively and to 
10 degrees passively, extension to 10 degrees after fatiguing, 
flexion from 12 to 120 degrees actively and from 10 to 125 
degrees passively, and flexion from 10 to 127 degrees after 
fatiguing, all with pain.  An MRI of the right knee demonstrated 
a very severe right knee problem with severe degenerative joint 
disease changes.  Subsequent VA outpatient treatment reports from 
August 2003 to April 2004 reflect that the Veteran's right knee 
was less comfortable than the left knee, extension was limited by 
five percent and the right knee had more valgus than the left, 
consistent with lateral compartment disease.  In August 2003 
Veteran's orthopedic surgeon at the VA noted that he was 
currently working as a postal delivery person and it was strongly 
recommended that he tried to find employment without the demands 
for walking, climbing or stairs.  In April 2004, the Veteran 
reported that he was a mail carrier and had to decrease his 
walking route from 70 miles a week to 20 miles a week.  

The Veteran was last provided a VA examination of the left knee 
in May 2008, in which he complained his left knee disability had 
been progressively worse since its onset and his left knee 
disability included symptoms of stiffness, weakness, 
incoordination, decreased speed of joint motion, swelling, 
popping, fatigue, and effusion with moderate flare-ups.  He 
treated his left knee with a brace, injections and medication.  
The Veteran's left knee was productive of an antalgic gait, 
crepitus, tenderness, guarding of movement and flexion from 0 to 
100 degrees with normal knee extension.  Objective evidence of 
pain following repetitive motion was noted with no additional 
limitation of motion after repetition.  X-rays reflected mild to 
moderate osteoarthritis of the left knee.  The Veteran reported 
losing one week from work in the last 12 month period due to knee 
pain which caused him to walk three days of his mail route and 
drive 2 days.  He reported having significant occupational 
effects.  

As noted above, since the August 2004 SSOC for the right knee, 
additional evidence has been received in the record addressing 
treatment for the right knee with no subsequent re-adjudication.  
Also, since the last SSOC for the Veteran's left knee was issued 
in March 2009, the Veteran submitted additional private and VA 
medical records related to treatment of the left knee and some 
treatment of the right knee.  These records, particularly the 
private medical records from October 2006 reflect that the 
Veteran's left knee was also productive of subluxation and 
instability, as noted with positive McMurray's testing and an MRI 
report demonstrating subluxation of the medial meniscus.  In 
addition, a March 2007 private medical record found that the 
Veteran was also having problems with the right knee which would 
probably need to be replaced at some time.  

This additional medical evidence of record indicates that the 
Veteran's right knee has worsened since his last VA examination 
in December 2002.  The additional medical evidence also indicates 
that his left knee was worse than demonstrated by the most recent 
VA examination in May 2008.  In this regard, the Board notes that 
while the private medical records from October 2006 demonstrated 
the presence of subluxation and instability, the May 2008 VA 
examination reflected no instability in the physical examination.  
However, no objective testing for either instability or 
subluxation was documented during the May 2008 VA examination.  
Therefore, the Board opines that further findings relating to the 
Veteran's left and right knees are needed to evaluate the current 
severity of these disabilities.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010).

As the Veteran was last provided VA examination for the right 
knee in December 2002, approximately eight years ago, and was 
last provided a VA examination of the left knee in May 2008, 
approximately two and a half years ago, and the medical evidence 
of record reflects that his conditions have worsened since that 
time, the Board finds that current VA examinations are necessary 
to adequately evaluate the claims.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a 
reexamination will be requested whenever there is a need to 
verify the current severity of a disability).  

The Board also finds that, to date, the Veteran has not been 
provided adequate VCAA notice pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the notice 
requirements Dingess have not been satisfied, and a new VCAA 
notice must be sent to the Veteran at his current address with 
the appropriate notice consistent with Dingess.  See Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and his 
representative a letter that complies with 
the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In 
addition, the letter should contain an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After the above has been completed, the 
RO/AMC should schedule the Veteran for VA 
orthopedic examination to determine the 
current severity of his service-connected left 
and right knees.  The claims folder must be 
made available to and reviewed by the examiner 
in connection with the examination, to include 
a copy of this remand.  All tests deemed 
necessary should be conducted.  The examiner 
should provide a diagnosis of any knee 
disorders found.  The examination report is to 
contain a notation that the examiner reviewed 
the claims file.  

The evaluation of the left and right knees 
should consist of all necessary testing, 
including, but not limited to:  range of 
motion testing, range of motion upon 
repetition testing, instability testing and 
subluxation testing.  Documentation of these 
tests should be included in the examination 
report.  

The examiner is asked to offer an opinion 
addressing the following questions: 

(a).  With respect to the Veteran's service-
connected left and right knees, the examiner 
is asked to comment on the degree of severity 
of each and their affect on the Veteran's 
employment and activities of daily living.  

(b).  The examiner is asked specify whether 
the Veteran's current left knee is productive 
of either instability or subluxation.  If 
either is found, the examiner is asked to 
comment on the severity of the Veteran's 
instability or subluxation (slight, moderate, 
or severe).  If no instability or subluxation 
is found, the examiner is asked to comment on 
the private medical records from October 2006 
which demonstrate findings of postitive 
McMurray's sign and on the October 2006 MRI 
report noting medial subluxation of the medial 
meniscus.  

(c).  Then the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected left knee 
disability, service-connected right knee 
disability (or both) renders him unable to 
secure or follow a substantially gainful 
occupation.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


